925 F.2d 1464
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lamont James MILLER, Plaintiff-Appellant,v.Raymond T. TOOMBS, et al., Defendants-Appellees.
No. 90-1900.
United States Court of Appeals, Sixth Circuit.
Feb. 22, 1991.

1
Before DAVID A. NELSON and SUHRHEINRICH, Circuit Judges, and RUBIN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Lamont Miller appeals the district court's order granting defendants' motion for summary judgment in this 42 U.S.C. Sec. 1983 prisoner civil rights action.


4
Miller claimed that the defendants violated his constitutional rights.  In particular, he alleged that he had been denied out-of-cell movement for eleven months as of the time he filed his complaint.  The defendants are prison officials.  He requested damages and injunctive relief.


5
The magistrate recommended granting summary judgment for the defendants.  After reviewing that motion, the report and recommendation, and Miller's objections, the district court concluded that all but one of Miller's objections were meritless.  Accordingly, the court approved the magistrate's report and granted the defendants' motion for summary judgment as to all allegations except for the denial of yard time.  The defendants again moved for summary judgment regarding the remaining issue, which Miller opposed.  The magistrate then issued a second report and recommendation, again recommending summary judgment for defendants.  Miller filed objections, and the district court granted summary judgment for the defendants on the remaining claim.    See Walker v. Mintzes, 771 F.2d 920, 927-28 (6th Cir.1985).


6
On appeal, Miller argues that the district court improperly dismissed the eighth amendment claim.


7
Upon consideration, we conclude that the district court properly granted summary judgment for the defendants.


8
Accordingly, for the reasons stated by the district court in its order entered July 30, 1990, the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Carl B. Rubin, U.S. District Judge for the Southern District of Ohio, sitting by designation